Case 1:20-cv-03153-BMC Document 16-8 Filed 10/15/20 Page 1 of 2 PagelD #: 83

EXHIBIT G
384

20-cv-03153-BMC Document 16-8 Filed 10/15/20 Page 2 of 2 PagelD #

Case 1

 

  
 
 

Geiiqurogy PejORIaY? Jo) PONG aoe

 
 
 
 
 
 

Apa OuUoTS
“apuens a uwort
pinay, Guar
Apu CHUN!
* dpiaad “a ter
Apiary GuMor
plang “Guyer;

pase

 

Seow wel
4 02K

 

              
    

Sealy : mwas

         

      

     

     

    

       
  

       

 

 

fio” qaunyporere sande
Bev sane - ‘ en aay
‘noetyunG4 Apygans “Gay 4050 OH 0
suns aomc> | ssoIKo PoUOM Papo FO) 7H ay Joon “Bay! 7 : L
Se ee cero ey ie fietyena tien” | fopowom Pomo. 10 pind fn, ZOPIMA OL: Avant , eusoyul Ayed ; {uloy £4 popiacud x} uayeuojul juewdorduy
dg |i. == 0 poms kag) 70 AN hoa B oq eUse}us Ue, wopeusog ADaeA wo
paiontyy iepans sabe, edt sayy Ad, waqenuse uy : :
me 14 LLO} sueag pred, : a

"Anon yo pradé + 10 OL fina} Je peads produn

 

 

  
 

Cebo Ae OF “ON Ore

 

 

ssuonuy yor pee “auf AAG ojriy Guy a ABSA G WHOE

 

 
